DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) are withdrawn due to amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al., US 6,296,964 B1 in view of Blank et al., US 2008/0220311 A1 in view of Jo et al., US 2018/0175405 A1.
As to claims 1 and 14, Ren teaches a bi-polar plate separator 14 for a cathode for a fuel cell, see figures 1b, 2-4, col 3 l 66, with a membrane electrode assembly 30, see figures 2-4,col 4 l 8-12. Ren teaches the operation of the fuel cell with passages for oxidant/air gas flow, see figures and col 3-4. Ren teaches the arrangement of the first and second passages with a portion, see annotated figure 1b 

    PNG
    media_image1.png
    413
    637
    media_image1.png
    Greyscale

The horizontal face of the page as annotated above for figure 1b of Ren corresponds to the claimed width direction. The holes of Ren are centered in the central region such that if one divides the width into four parts as claimed, the holes are at the center of the four parts, i.e. covering the ½ width of the center the most 2 regions. This teaching satisfies the claim regarding a total area of the portion defining the penetration hole, provided in the downstream region, is smaller than a total area of the portion defining the penetration hole, provided in the upstream region.
Ren teaches the defined regions of claim 1. Ren teaches a uniform total area region of the penetration holes in figure 1b and located across regions. Ren further teaches at col 3 l 42:
 In an experimental, non-optimized embodiment, the perforations accounted for up to 50% of the area of sheet 10. Optimization of flow distribution device 14 for any given application will involve the size and distribution of the perforations and the configuration of the corrugations. 

One of ordinary skill in the art would appreciate that the perforation area, size, and distribution of the perforations of Ren could be optimized through routine experimentation to determine the 
Blank teaches a bore hole 24 in the fuel cell separator 6. Figure 5 teaches boreholes 24 at an upstream region of cathode-side channel system 8 and not in a downstream region. Blank further teaches that bore holes [0031] aid in controlling the pressure loss of flowing [gas] through the channel. Blank teaches in figures 5 and 8 and [0052] that a bore hole has a 0.3 mm diameter and teaches the length of the channel being over 900 mm; it is taught by figure 5 that the bore/penetration hole is provided at the two ¼ central regions of the channel. 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the penetration holes covering area in the two ¼ central regions of Blank for that of Ren because Blank teaches that bore holes aid in controlling the pressure loss of flowing gas through the channel.
Ren does not teach the penetration hole is provided only in the central side region.
Jo teaches at [0047] and in FIG. 3, the area of the communicating hole 50 may be relatively increased in the downstream part 40b of the gas channel 40 compared to in the upstream part 40a of the gas channel 40. See figure 3 where the location of the holes is considered a central side region as the holes are not at the upper area of figure 3. Jo Further teaches at [0048] the water W passing through the gas diffusion layer 3 in the upstream part 40a of the gas channel 40 may be relatively difficult to be introduced to the gas channel 40 through the communicating holes 50, but the water W passing through the gas diffusion layer 3 in the downstream part 40b of the gas channel 40 may be relatively easy to be introduced to the gas channel 40 through the communicating holes 50. Thus, the first ribs 20 and the second ribs 30 may be designed to allow the water W to be trapped by the gas diffusion layer 3 in the upstream part 40a of the gas channel 40 and allow the water W to be smoothly discharged from the gas 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the penetration hole is provided only in the central side region of Jo for that of Ren because Jo teaches, the area of the communicating hole 50 may be relatively increased in the downstream part 40b of the gas channel 40 compared to in the upstream part 40a of the gas channel 40. See figure 3 where the location of the holes is considered a central side region as the holes are not at the upper area of figure 3. Jo Further teaches at [0048] the water W passing through the gas diffusion layer 3 in the upstream part 40a of the gas channel 40 may be relatively difficult to be introduced to the gas channel 40 through the communicating holes 50, but the water W passing through the gas diffusion layer 3 in the downstream part 40b of the gas channel 40 may be relatively easy to be introduced to the gas channel 40 through the communicating holes 50. Thus, the first ribs 20 and the second ribs 30 may be designed to allow the water W to be trapped by the gas diffusion layer 3 in the upstream part 40a of the gas channel 40 and allow the water W to be smoothly discharged from the gas diffusion layer 3 in the downstream part 40b of the gas channel 40, thereby allowing the appropriate amount of water W to be uniformly distributed over the entire region of the gas diffusion layer 3 and the MEA 4.

As to claim 4, Ren teaches a bi-polar plate separator 14 for a cathode for a fuel cell, see figures 1b, 2-4, col 3 l 66, with a membrane electrode assembly 30, see figures 2-4,col 4 l 8-12. Ren teaches the operation of the fuel cell with passages for oxidant/air gas flow, see figures and col 3-4. Ren teaches the arrangement of the first and second passages with a portion, see annotated figure 1b below. Note, the arrows of figure 1b correspond to the claimed one end and the opposing side of respective passages correspond to the claimed an other end.

    PNG
    media_image1.png
    413
    637
    media_image1.png
    Greyscale

The horizontal face of the page as annotated above for figure 1b of Ren corresponds to the claimed width direction. The holes of Ren are centered in the central region such that if one divides the width into four parts as claimed, the holes are at the center of the four parts, i.e. covering the ½ width of the center the most 2 regions. This teaching satisfies the claim regarding a total area of the portion defining the penetration hole, provided in the downstream region, is smaller than a total area of the portion defining the penetration hole, provided in the upstream region.
Ren teaches the defined regions of claim 1. Ren teaches a uniform total area region of the penetration holes in figure 1b and located across regions. Ren further teaches at col 3 l 42:
 In an experimental, non-optimized embodiment, the perforations accounted for up to 50% of the area of sheet 10. Optimization of flow distribution device 14 for any given application will involve the size and distribution of the perforations and the configuration of the corrugations. 

One of ordinary skill in the art would appreciate that the perforation area, size, and distribution of the perforations of Ren could be optimized through routine experimentation to determine the optimum size, position, and distribution of openings to optimize fuel cell performance. See MPEP 2114. Ren teaches the penetration hole in the channel; however, Ren does not teach the position of the 
Ren teaches a bi-polar plate separator 14 for a cathode for a fuel cell, see figures 1b, 2-4, col 3 l 66, with a membrane electrode assembly 30, see figures 2-4,col 4 l 8-12. Ren teaches the operation of the fuel cell with passages for oxidant/air gas flow, see figures and col 3-4. Ren teaches the arrangement of the first and second passages with a portion, see annotated figure 1b below. Note, the arrows of figure 1b correspond to the claimed one end and the opposing side of respective passages correspond to the claimed other end.

    PNG
    media_image1.png
    413
    637
    media_image1.png
    Greyscale

The isometric projected depth as annotated above for figure 1b of Ren corresponds to the claimed length direction. The holes of Ren are centered in the upstream and downstream region such that if one divides the length into two parts as claimed, the holes are along the length line of the two parts, i.e. covering the ½ length of the upstream and downstream 2 regions. 

Shibata teaches an electroconductive sheet diffusion layer, see e.g. figure 14b and [0126]. Shibata further teaches holes 865 of the electroconductive sheet 860A are arranged so that each penetration hole 865 faces a substantially central portion of the electroconductive sheet 860-side surface in a corresponding one of the blocks BL; the blocks BL are formed so that the volume of a block BL becomes smaller from the downstream side toward the upstream side in the flowing direction of the oxidizing gas; With this construction, blocks BL located in the upstream side in the flowing direction of the oxidizing gas are supplied with more fuel gas than downstream-side blocks BL. Therefore, in the MEA 24, large amounts of the fuel gas can be supplied to portions where the amount of generated current is large, and therefore in the fuel cell 100B, the power generation efficiency can be improved, see also figure 14b below. 

    PNG
    media_image2.png
    441
    570
    media_image2.png
    Greyscale


Ren does not teach the penetration hole is provided only in the central side region.
While the instant claims recite upstream and/or downstream, the claims do not define and particular requirement to define such streams as relating to oxidant flow. Therefore Jo’s teaching at [0047] and in FIG. 3, the area of the communicating hole 50 may be relatively increased in the downstream part 40b of the gas channel 40 compared to in the upstream part 40a of the gas channel 40, as illustrated in FIG. 1, teaches a hole only in the upstream. Jo teaches at [0047] and in FIG. 3, the area of the communicating hole 50 may be relatively increased in the downstream part 40b of the gas channel 40 compared to in the upstream part 40a of the gas channel 40. See figure 3 where the location of the holes is considered a central side region as the holes are not at the upper area of figure 3. Jo Further teaches at [0048] the water W passing through the gas diffusion layer 3 in the upstream part 40a of the gas channel 40 may be relatively difficult to be introduced to the gas channel 40 through the communicating holes 50, but the water W passing through the gas diffusion layer 3 in the downstream part 40b of the gas channel 40 may be relatively easy to be introduced to the gas channel 40 through the communicating holes 50. Thus, the first ribs 20 and the second ribs 30 may be designed to allow the water W to be trapped by the gas diffusion layer 3 in the upstream part 40a of the gas channel 40 and allow the water W to be smoothly discharged from the gas diffusion layer 3 in the downstream part 40b of the gas channel 40, thereby allowing the appropriate amount of water W to be uniformly distributed over the entire region of the gas diffusion layer 3 and the MEA 4.
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al., US 6,296,964 B1 in view of Blank et al., US 2008/0220311 A1 in view of Jo et al., US 2018/0175405 A1 as applied to claim 4 above, and further in view of Lloyd et al., US 7,056,608 B2.
As to claims 5 and 6, Ren teaches portions defining a plurality of penetration holes are provided, see annotated 1b above.
Ren does not teach at least one of intervals between the portions defining the penetration holes, provided in the downstream region, is larger than intervals between the portions defining the penetration holes, provided in the upstream region (claim 5). Ren does not teach at least one of areas of 
Lloyd teaches a current collector 40 having a surface area, see figure 2, where a plurality of variously sized openings 42, distributed in a predetermined pattern, membrane electrode diffusion layer assembly 10 may have regions which have a lower amount of hydration in relative comparison to another region which has a greater amount of hydration. Lloyd further teaches improvements in maintaining uniform hydration on the fuel cell membrane using such perforations, see [0056].
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the penetration holes of Lloyd for that of Ren because Lloyd teaches improvements in maintaining uniform hydration on the fuel cell membrane using such penetration holes.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al., US 6,296,964 B1 in view of Shibata et al., US 2010/0323270 A1, in view of Jo et al., US 2018/0175405 A1.
As to claims 7 and 15, Ren teaches a bi-polar plate separator 14 for a cathode for a fuel cell, see figures 1b, 2-4, col 3 l 66, with a membrane electrode assembly 30, see figures 2-4,col 4 l 8-12. Ren teaches the operation of the fuel cell with passages for oxidant/air gas flow, see figures and col 3-4. Ren teaches the arrangement of the first and second passages with a portion, see annotated figure 1b below. Note, the arrows of figure 1b correspond to the claimed one end and the opposing side of respective passages correspond to the claimed an other end.

    PNG
    media_image1.png
    413
    637
    media_image1.png
    Greyscale

The horizontal face of the page as annotated above for figure 1b of Ren corresponds to the claimed width direction. The holes of Ren are centered in the central region such that if one divides the width into four parts as claimed, the holes are at the center of the four parts, i.e. covering the ½ width of the center the most 2 regions. This teaching satisfies the claim regarding a total area of the portion defining the penetration hole, provided in the downstream region, is smaller than a total area of the portion defining the penetration hole, provided in the upstream region.
Ren teaches the defined regions of claim 1. Ren teaches a uniform total area region of the penetration holes in figure 1b and located across regions. Ren further teaches at col 3 l 42:
 In an experimental, non-optimized embodiment, the perforations accounted for up to 50% of the area of sheet 10. Optimization of flow distribution device 14 for any given application will involve the size and distribution of the perforations and the configuration of the corrugations. 

One of ordinary skill in the art would appreciate that the perforation area, size, and distribution of the perforations of Ren could be optimized through routine experimentation to determine the optimum size, position, and distribution of openings to optimize fuel cell performance. See MPEP 2114. Ren teaches the penetration hole in the channel; however, Ren does not teach the position of the 
Ren teaches a bi-polar plate separator 14 for a cathode for a fuel cell, see figures 1b, 2-4, col 3 l 66, with a membrane electrode assembly 30, see figures 2-4,col 4 l 8-12. Ren teaches the operation of the fuel cell with passages for oxidant/air gas flow, see figures and col 3-4. Ren teaches the arrangement of the first and second passages with a portion, see annotated figure 1b below. Note, the arrows of figure 1b correspond to the claimed one end and the opposing side of respective passages correspond to the claimed other end.

    PNG
    media_image1.png
    413
    637
    media_image1.png
    Greyscale

The isometric projected depth as annotated above for figure 1b of Ren corresponds to the claimed length direction. The holes of Ren are centered in the upstream and downstream region such that if one divides the length into two parts as claimed, the holes are along the length line of the two parts, i.e. covering the ½ length of the upstream and downstream 2 regions. 

Shibata teaches an electroconductive sheet diffusion layer, see e.g. figure 14b and [0126]. Shibata further teaches holes 865 of the electroconductive sheet 860A are arranged so that each penetration hole 865 faces a substantially central portion of the electroconductive sheet 860-side surface in a corresponding one of the blocks BL; the blocks BL are formed so that the volume of a block BL becomes smaller from the downstream side toward the upstream side in the flowing direction of the oxidizing gas; With this construction, blocks BL located in the upstream side in the flowing direction of the oxidizing gas are supplied with more fuel gas than downstream-side blocks BL. Therefore, in the MEA 24, large amounts of the fuel gas can be supplied to portions where the amount of generated current is large, and therefore in the fuel cell 100B, the power generation efficiency can be improved, see also figure 14b below. 

    PNG
    media_image2.png
    441
    570
    media_image2.png
    Greyscale


Ren does not teach the penetration hole is provided only in the central side region.
While the instant claims recite upstream and/or downstream, the claims do not define and particular requirement to define such streams as relating to oxidant flow. Therefore Jo’s teaching at [0047] and in FIG. 3, the area of the communicating hole 50 may be relatively increased in the downstream part 40b of the gas channel 40 compared to in the upstream part 40a of the gas channel 40, as illustrated in FIG. 1, teaches a hole only in the upstream. Jo teaches at [0047] and in FIG. 3, the area of the communicating hole 50 may be relatively increased in the downstream part 40b of the gas channel 40 compared to in the upstream part 40a of the gas channel 40. See figure 3 where the location of the holes is considered a central side region as the holes are not at the upper area of figure 3. Jo Further teaches at [0048] the water W passing through the gas diffusion layer 3 in the upstream part 40a of the gas channel 40 may be relatively difficult to be introduced to the gas channel 40 through the communicating holes 50, but the water W passing through the gas diffusion layer 3 in the downstream part 40b of the gas channel 40 may be relatively easy to be introduced to the gas channel 40 through the communicating holes 50. Thus, the first ribs 20 and the second ribs 30 may be designed to allow the water W to be trapped by the gas diffusion layer 3 in the upstream part 40a of the gas channel 40 and allow the water W to be smoothly discharged from the gas diffusion layer 3 in the downstream part 40b of the gas channel 40, thereby allowing the appropriate amount of water W to be uniformly distributed over the entire region of the gas diffusion layer 3 and the MEA 4.
.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. The applicant’s arguments, directed toward the newly amended claims, are addressed within the prior art rejection presented in this office action. Furthermore, the ranges claimed are address in the prior art such that the prior art provides for the teaching as claimed by providing holes in the flow channels and the prior art as a whole supports varying the location and spacing of such holes to achieve desired water management and gas flow to optimize operation of the hydrogen fuel cell. In response to applicant's argument that holes provided in upstream regions of the fuel cell separator, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this regards, the prior art teaches the varying of hole patterns, spacing, and sizes, including those in an upstream position; therefore, applicant’s remarks to the contrary are not persuasive.

Prior Art Previously Made of Record and Not Relied Upon
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yang, US 2016/0181625 A1, teaches channel holes, see figure 4.
Tomimatsu, US 6,447,941 B1, teaches holes in a fuel permeating layer 6, see figures 12-16.
Jin, US 2017/0194659 A1 discloses a plurality of holes arranged regularly on a micro -channel partition surface.
Brett, US 2014/0154604 A1, holes in a separator, see figures 6 and 9.
Horiguchi et al., US 2005/0244689 A1, teaches a cathode fuel cell separator for a fuel cell, having a membrane 11 that forms a membrane electrode assembly, see e.g. [0002]-[0006] [0054] figure 9. Horiguchi teaches the separator having air holes 143 (penetration holes) as taught in figure 11 that face catalyst material of the membrane electrode assembly.  The separator substrate 16 is formed of a wavy plate that has protrusions 16a and 16b that protrude toward both the air electrode side with respect to a reference plane of the substrate in order to ensure the sectional area of the flow paths on both the air electrode side with air electrode side collector 14, see figure 12 [0081], where the holes are on the portion that constitutes the second passage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A. STUCKEY/Examiner, Art Unit 1723